                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NAWAR RAAD GATTAH,

                   Plaintiff,                      Case No. 17-cv-14152

v.                                                 Paul D. Borman
                                                   United States District Judge

COMMISSIONER OF SOCIAL                             David R. Grand
SECURITY,                                          United States Magistrate Judge

               Defendant.
____________________________/

ORDER (1) ADOPTING REPORT AND RECOMMENDATION (ECF NO. 17);
     (2) DENYING THE DEFENDANT’S MOTION FOR SUMMARY
  JUDGMENT (ECF NO. 15); (3) GRANTING IN PART AND DENYING IN
PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 14-1);
  AND (4) REMANDING FOR FURTHER PROCEEDINGS PURSUANT TO
              SENTENCE FOUR OF 42 U.S.C. § 405(g)

      On January 2, 2019, Magistrate Judge David R. Grand issued a Report and

Recommendation to Deny the Commissioner’s Motion for Summary Judgment, Grant

Plaintiff’s Motion for Summary Judgment to the extent it seeks a remand but Deny

Plaintiff’s Motion for Summary Judgment to the extent it seeks an award of benefits,

and to Remand this matter to the Administrate Law Judge for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g).        (ECF No. 17, Report and

Recommendation.) Having reviewed the Report and Recommendation, and there


                                         1
being no timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R. 72.1(d),

the Court ADOPTS the Report and Recommendation (ECF No. 17), DENIES

Defendant’s Motion for Summary Judgment (ECF No. 15), GRANTS Plaintiff’s

Motion for Summary Judgment to the extent it seeks a remand but DENIES Plaintiff’s

Motion to the extent it seeks an award of benefits (ECF No. 14-1), and REMANDS

the matter for further proceedings under Sentence Four of 42 U.S.C. § 405(g),

consistent with Magistrate Judge Grand’s analysis in his January 2, 2019 Report and

Recommendation.

IT IS SO ORDERED.




                                      s/Paul D. Borman
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: January 24, 2019




                                        2
